—Order of disposition, Family Court, New York County (Sandra Edlitz, J., at fact-finding; Clark Richardson, J., at disposition), entered on or about November 13, 1997, adjudicating appellant a juvenile delinquent, upon a fact-finding determination that appellant had committed an act which, if committed by an adult, would constitute the crime of criminal possession of a weapon in the fourth degree, and placing him with the Division for Youth for Children’s Village for 12 months, unanimously reversed, on the law, without costs, the order of disposition vacated and the petition dismissed.
As the presentment agency correctly concedes, the petition was jurisdictionally defective in failing to set forth non-hearsay allegations of fact in support of the charges. Concur — Sullivan, J. P., Rosenberger, Wallach and Tom, JJ.